DETAILED ACTION
Claims 36-55 are currently pending.
Claim Rejections - 35 USC § 112-Written Description
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 36-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Instant claim 1 recites:
	A composition comprising [any] neisserial LPS having a tetra-acylated lipid A moiety, wherein the tetra-acylated lipid A moiety 1s modified as compared to the lipid A moiety of [any] wild-type neisserial LPS in that it lacks one of the secondary acyl chains and lacks a primary acyl chain on the 3-position of the glucosamine on the reducing end of the lipid A moiety.


	A genetically modified Neisseria menigitidis, N. gonorrhoeae or N.lactamica, wherein the bacterium comprises: a) a genetic modification that reduces or eliminates the activity of a lipid A biosynthesis lauroyl acyltransferase encoded by an endogenous lpxL1 gene or an endogenous lpxL2 gene; and, b) a genetic modification that of a heterologous pagL gene which confers lipid A 3-O-deacylase activity upon expression.  
	The prior art teaches that tetra-acylated LPS is expected to always be less active than penta-acylated LPS. Indeed, tetra-acylated lipid IVa of E.coli is even known
to be an antagonist of the human TLR4/MD-2 complex (see page 15, lines 10-18 of the specification). Surprisingly, the instant specification teaches that meningococcal tetra-acylated deleted lpxL1-pagL LPS is more active than the penta-acylated deleted lpxL1 LPS, whereas tetra-acylated lpxL1l-lpxL2 deletion LPS did not yield detectable activity Also stimulation with tetra-acylated deleted lpxL1-pagL LPS whole N. meningitidis bacteria that also carry a tetra-acylated LPS again increased TLR4/MD-2 activity compared to its penta-acylated deleted lpxL2 parent strain. Together these findings indicate that removal of C12OH from the 3’ position by PagL in combination with deletion of a secondary acyl chain resulting in tetra-acylated lipid A unexpectedly yields a higher TLR4 activity compared to sole removal of the secondary acyl chain or both secondary acyl chains.
	The claims should be limited to these structures.  It appears the LPS of the invention has only been produced recombinantly. Claim 36 should specify the neisserial LPS is a ‘recombinant LPS from N.meningitidis, N. gonorrhoeae or N. Lactamia.”  The instant claims should define in concrete terms the exact modifications brought to the 
	To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed LPS/modified bacterium such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,
The scope of the claim includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. There are no drawings or structural formulas disclosed of any of these variants, with the exception of 
Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus of LPS/modified bacterium.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 


Claim Rejections - 35 USC § 112-Enablement
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 36-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 

	Instant claim 1 recites:
	A composition comprising [any] neisserial LPS having a tetra-acylated lipid A moiety, wherein the tetra-acylated lipid A moiety 1s modified as compared to the lipid A moiety of [any] wild-type neisserial LPS in that it lacks one of the secondary acyl chains and lacks a primary acyl chain on the 3-position of the glucosamine on the reducing end of the lipid A moiety.

	The instant specification teaches
	A genetically modified Neisseria menigitidis, N. gonorrhoeae or N.lactamica, wherein the bacterium comprises: a) a genetic modification that reduces or eliminates the activity of a lipid A biosynthesis lauroyl acyltransferase encoded by an endogenous lpxL1 gene or an endogenous lpxL2 gene; and, b) a genetic modification that of a heterologous pagL gene which confers lipid A 3-O-deacylase activity upon expression.  
	The prior art teaches that tetra-acylated LPS is expected to always be less active than penta-acylated LPS. Indeed, tetra-acylated lipid IVa of E.coli is even known
to be an antagonist of the human TLR4/MD-2 complex (see page 15, lines 10-18 of the specification). Surprisingly, the instant specification teaches that meningococcal tetra-acylated deleted lpxL1-pagL LPS is more active than the penta-acylated deleted lpxL1 LPS, whereas tetra-acylated lpxL1l-lpxL2 deletion LPS did not yield detectable activity Also stimulation with tetra-acylated deleted lpxL1-pagL LPS whole N. meningitidis bacteria that also carry a tetra-acylated LPS again increased TLR4/MD-2 activity compared to its penta-acylated deleted lpxL2 parent strain. Together these findings indicate that removal of C12OH from the 3’ position by PagL in combination with deletion of a secondary acyl chain resulting in tetra-acylated lipid A unexpectedly yields a higher TLR4 activity compared to sole removal of the secondary acyl chain or both secondary acyl chains.  The claims should be limited to these structures.  The scope of the instant claims should define in concrete terms the exact modifications brought to the bacterium genome that allow the compound instantly claimed to be obtained. There are many ways to reduce or eliminate the activity of the gene, which go far beyond what has been disclosed and performed in the instant specification.  The technical effects to be achieved are not enough to define the products, the actual structural properties must be claimed.  The recombinant production methods and recombinant bacterium claimed fail to include BOTH the lpxL1 and/or lpxL2 deletions AND the heterologous nucleic acid sequence encoding PagL lipid A 3-0-deacyclase.  The claims should be amended accordingly, in order to obviate this rejection.
	It appears the LPS of the invention has only been produced recombinantly. Claim 36 should specify the neisserial LPS is a ‘recombinant LPS from N.meningitidis, N. gonorrhoeae or N. Lactamia.”  LPS produced by other means, for example by hydrolysis, or chemically constructed would be unpredictable than the specific compounds produced recombinantly by controlled synthesis.
Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect variant structures: 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the products in the methods and compositions as instantly claimed. 
Status of Claims and Closest prior art:
5.	No claims are presently allowed.

This prior art is already made of record by Applicants in the IDS of 7/25/18.
	The closest prior art, Pupo et al (J.Biol.Chem. March 2014. 289(12): 8668-8680) disclose Neisseria LPS, lacking an acyl chain on the glucosamine on the reducing part of Lipid A. However, the reference does not teach or suggest compounds wherein a secondary acyl chain is missing.
	
	WO 2014/196887 and Pupo et al do not disclose a genetically modified Neisseria bacterium do not provide any teaching or a suggestion as to how to obtain the compounds of the instant claims, e.g., the right acylation pattern.

	Yanyan Li et al (Marine Duges. 11(9): 3197-3208. August 2013) and Gudlavalleti (J. Biol Chem. 278(6): 3957-3968. January 2003) do not disclose Neisseria LPS. Yanuan Li et al discloses several different Lipid A extracted from E.coli, but does not concern Neisseria LPS and states on the top of page 3203:
	“The levels of IL-8 decrease with the decrease of the number of the acyl chains in lipid A of LPS used for stimulation (Figure 3A)", thus giving the overall impression to a skilled person that decreasing the number of acyl chains form 5 to 4 would even further reduce the immunostimulatory effect.
	Thus, there is no particular incentive (no pointer) given by Yanyan Li et al for a skilled person viewing the teachings of Pupo to further reduce the number of acyl chains.  This would teach away from the invention as it would not be expected to potentiate the compounds. 


	Arenas et al (Clin. Vaccine Immunolo. 17(4): 487-495. April 2010) discloses the co-incorporation of LpxL1 and PagL LPS (thus a mixture of 2 different separate modified LPS) into liposomes but do not appear to disclose a genetically modified Neisseria bacterium comprising at the same time a genetic modification reducing or eliminating the lauroyl transferase activity (IpxL1 or lpxL2 gene) and a 3-O-deacylase activity (pagL).


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.